Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  June 27, 2007                                                                                        Clifford W. Taylor,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
                                                                                                       Maura D. Corrigan
  132421(92)                                                                                         Robert P. Young, Jr.
                                                                                                     Stephen J. Markman,
                                                                                                                    Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
            Cross-Appellee,
                                                                  SC: 132421
  v                                                               COA: 258397
                                                                  Wayne CC: 04-001084-01
  BERNARD CHAUNCEY MURPHY,
             Defendant-Appellee,
             Cross-Appellant.
  ____________________________________
                On order of the Chief Justice, the motion by defendant-appellee for
  extension of the time for filing his brief is considered, and it is GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 27, 2007                       _________________________________________
                                                                             Clerk